Case 16-33873       Doc 30     Filed 07/17/19 Entered 07/17/19 15:50:44             Desc Main
                                 Document     Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 In Re: Ryan A. Smith                           )        16 B 33873
                                                )
          Debtor(s)                             )        Judge Deborah L. Thorne

                           Notice Of Motion/ Certificate Of Service

 Ryan A. Smith
 3831 N. Fremont Apt. 111
 Chicago, IL 60613
 Via U.S. Mail

 David H. Cutlter
 Cutler & Associates
 Via ECF noticing procedures

 On August 7, 2019 at 9:00 AM, I will appear in:

                                Courtroom 613
                                219 S Dearborn St
                                Chicago, IL 60604

 and present this Motion, a copy of which is hereby served upon you.

 I certify under penalty of perjury that I mailed a copy of this notice to the above listed
 persons by first class US mail, postage prepaid, or as otherwise listed on July 17,
 2019.

                                                             /s/ A. Stewart Chapman
                                                             for Marilyn O Marshall, Trustee


 Office of the Chapter 13 Trustee
 Marilyn O Marshall
 224 South Michigan Ave.
 Suite 800
 Chicago, Illinois 60604
 312-431-1300
  Case 16-33873       Doc 30     Filed 07/17/19 Entered 07/17/19 15:50:44           Desc Main
                                   Document     Page 2 of 3

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
    In Re: Ryan A. Smith                         )         16 B 33873
                                                 )
              Debtor(s)                          )         Judge Deborah L. Thorne

                                      Motion to Modify Plan

        NOW COMES Marilyn O. Marshall, Standing Trustee, and requests that the Debtor’s

confirmed Chapter 13 Plan be modified pursuant to 11 USC Section 1329, and in support thereof

states as follows:

1. The Debtor filed for relief pursuant to Chapter 13 on October 24, 2016.

2. On January 9, 2017, the Debtor’s Plan was confirmed. The Order confirming the Debtor's

   Chapter 13 Plan requires that the Debtor make plan payments in the amount of $150.00 for a

   term of 36 months, providing that the unsecured creditors receive not less than 13% of their

   allowed claims.

3. The Debtor’s confirmed plan requires the Debtor to tender copies of Debtor’s tax returns to the

   Trustee on an annual basis.

4. According to the Debtor’s 2018 tax returns, Debtor’s annual gross income has increased from

   $36,816.00, at the time the case was filed to $56,200.00. This equates to an increase in Debtor’s

   monthly net income from the $2,392.00 listed on Debtor’s Schedule I to approximately

   $3,522.73. The Debtor is now above the median income for the State of Illinois.

5. Presumably, the Debtor therefore has an additional $1,130.73 in disposable income that should

   be committed to the Debtor's plan payments.

6. The Debtor has to date not asked this court to increase Debtor’s plan payments for the benefit of

    creditors while Debtor’s income has increased in the past year.

7. The Debtor’s post-petition wages are property of the bankruptcy estate pursuant to 11 U.S.C.

    §1306.
  Case 16-33873        Doc 30     Filed 07/17/19 Entered 07/17/19 15:50:44           Desc Main
                                    Document     Page 3 of 3

8. The Trustee has not received the final payments on this case and at filing there remains a balance

   due of approximately $2,043.14.

       WHEREFORE, the Trustee prays that the debtors' plan be amended to increase the Debtor's

plan payments from $150.00 to $1,280.00 per month, general unsecured creditors be paid a

minimum of 100% of their claims, the plan term is extended to 60 months from the date of case

filing, and for any further relief this court deems appropriate.

                                                              Respectfully submitted,

                                                              /s/ A. Stewart Chapman
                                                              for Marilyn O Marshall, Trustee

Office of the Chapter 13 Trustee, Marilyn O. Marshall
224 South Michigan Ave., Suite 800
Chicago, Illinois 60604
(312) 431-1300
